%AO247(02/02) OrderRegardingMotionforSentenceRcduction                                                                       .     .. e
                                U NITED STA                                                      q. .A'
                                                                                                      tD
                                                                                                       .ANVIgLE,jjA
                                                         TES D ISTRICT C OURT                            FILED
                                                           forthe                                             FEB 2ç zgjg.

                                                 W esternDistrictofVirginia                              JuL     .
                                                                                                                     :       < c
                                                                                                        BY:          ,
                 United StatesofAmerica                      )
                            v.                               )
                RYAN O'NEALPRESTON                           ) CaseNo: 4:07cr00007-001
                                                             ) USM No:13044-084
DateofPreviousJudgment:             11/28/2007               )
(UseDateofLastAmendedJudgmentifApplicable)                   ) Defendant'sAttorney
                 OrderRegardingM otionforSentenceReductionPursuantto18U.S.C.j3582(c)(2)
        Uponmotionof I
                     '
                     Z thedefendantF--
                                     1.theDirectoroftheBureauofPrisonsN.'thecourtunder18U.S.C.
j3582(c)(2)forareduction inthetenu ofimprisonmentimposedbmsed onaguidelinesentencingrangethathas
subsequently been lowered and maderetroactivebytheUnited StatesSentencing Commissionpursuantto28 U.S.C.
j994(u),andhavingconsidered suchmotion,
IT IS ORDEQED thatthemotion is:
        V1DENIED. I'
                   Z GRANTED andthedefendant'spreviouslyimposedsentenceofimprisonment(asreflectedin
                          thelastjudgmentissued)of 188                          m onthsisredpced to 151 months*                    .
1. COURT DETE            ATION OF GUD ELINE RANGE (PriortoAnyDepart
                                                                  ures)
PreviousOffense Level:      31                   Am ended OffenseLevel:                                 29
Crim inalHistory Category: VI                    Crim inalHistory Category:                             Vl
PreviousGuidelineRange: 188 to 235 m onths       Amended GuidelineRange:                                151     to 188 months
II. SENTENCE RELATW E TO AM ENDED GUIDELINE RANGE
I
-
Z Thereducedsentenceiswithintheamendedguidelinerange.
F-1Thepreviousterm ofimprisonmentimposedwaslessthantheguidelinerangeapplicabletothedefendantatthetime
   ofsentencing asaresultofadepartureorRule35 reduction,andthereducedsentence iscomparably lessthan the
   amended guideline range.
F-1Other(explain):



111. ADDITIONAL COM M ENTS
     *Defendantissentenced to 151 monthsortime served,whicheverisgreater.



Exceptasprovidedabove,a11provisionsofthejudgmentdated 11/28/2007 shallremain ineffect.
IT IS SO ORDERE .
                                                               ...   a'                             5
OrderDate:                                                       %                     * w
                                                                                         Judge'ssignature

EffectiveD ate:                                                           Hon.Jackson L.Kiser,seniorU.s.DistrictJudge
                  (ifdifferentfrom orderdate)                                          Printednmneandtitle
